Case 1:16-cv-10386-LTS Document 317-3 Filed 03/16/20 Page 1 of 136
                      Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 2 of 136
                                                DEF0000042 ‐ DEF0000545




                                      RefSerial
Ref Description                                 Comment                   Brand       Model
                                      Number
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD            --                          UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD            --                          UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD            --                          UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD            --                          UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   210231A56- -                         UNSURE     4GBE-WAN HIM A6600 MODULE
SECPATH F1000-E VPN FIREWALL                   --                          UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   --                          UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   --                          UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O4 DAMAGE                   UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   --                          UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1/4 COSMETIC PROBLEM, DAMAGUNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   --                          UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   --                          UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O2 MISSING COVER            UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          210231A56- -                         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL                   O1 COSMETIC PROBLEM         UNSURE     SECPATH F1000-E
GENERIC NETWORK PRODUCT               210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                        --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                        --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                        --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE




                                                                      Page 1 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 3 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE




                                                    Page 2 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 4 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A86- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE




                                                    Page 3 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 5 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A86- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE




                                                    Page 4 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 6 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT                --               UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE         0231A27NH- -              UNSURE       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A43- -              UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE




                                                    Page 5 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 7 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --               UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -              UNSURE       LTD1302-BC TRANSCEIVER MODULE




                                                    Page 6 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 8 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A0A- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210235A10- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0231A86PH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT       0235A10BH- -                       UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT                --                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT                --                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A0A- -                       UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT                --                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT                --                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT                --                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT                --                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT       210231A0A- -                       UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A0A- -                       UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT                --                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT                --                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT                --                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT                --                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A86- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT       210231A56- -                       UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM       UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM       UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM       UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM       UNSURE      S5500 SERIES




                                                             Page 7 of 135
                    Case 1:16-cv-10386-LTS Document       317-3 Filed 03/16/20 Page 9 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S5500 SERIES
10 GIGABIT XFP MODULE         0231A27NHO1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S5500 SERIES
GENERIC NETWORK PRODUCT       210231A56O1/3 COSMETIC PROBLEM, DEFECUNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56-                           UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1/4 COSMETIC PROBLEM, DAMAGUNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1/4 COSMETIC PROBLEM, DAMAGUNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1/4 COSMETIC PROBLEM, DAMAGUNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT                O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT       210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES




                                                              Page 8 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 10 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM       UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                       UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                        UNSURE      RTXM191-400 TRANSCEIVER MODULE




                                                            Page 9 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 11 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 10 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 12 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 11 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 13 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 12 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 14 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PB- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                  Page 13 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 15 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A81- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      F0231A438- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                  Page 14 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 16 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      10/100/1000BASE-T+1000BASE-X-SFP




                                                            Page 15 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 17 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --               UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --               UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --               UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --               UNSURE      SALIENCE VL-PLUS
10 GIGABIT XFP MODULE        0231A27NH- -              UNSURE      10GBASE-R-XFP
10 GIGABIT XFP MODULE        0231A27NH- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
10 GIGABIT XFP MODULE        0231A27NH- -              UNSURE      SALIENCE VL-PLUS
10 GIGABIT XFP MODULE        0231A27NH- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --               UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --               UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 16 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 18 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 17 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 19 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A86- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 18 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 20 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 19 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 21 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE        0231A27NH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                  Page 20 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 22 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                  Page 21 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 23 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE        0231A27NH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE        0231A27NH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE        0231A27NH- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                          FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O2 MISSING COVER             UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56O1/2 COSMETIC PROBLEM, MISSINUNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56O2 MISSING COVER             UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56O2 MISSING COVER             UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINUNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT               O3 DEFECT (DOES NOT POWER U UNSURE      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           UNSURE     S5120 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           UNSURE     10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           UNSURE     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           UNSURE     10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                          UNSURE     10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                          UNSURE     10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           UNSURE     10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A56- -                          UNSURE     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM          UNSURE     S3600 SERIES




                                                             Page 22 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 24 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O4 DAMAGE                  UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O4 DAMAGE                  UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56-                          UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O4 DAMAGE                  UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM        UNSURE      S3600 SERIES




                                                            Page 23 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 25 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56-                           UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1/4 COSMETIC PROBLEM, DAMAGUNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1/3 COSMETIC PROBLEM, DEFECUNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210235A10O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT               --                          UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56O1 COSMETIC PROBLEM         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     S3600 SERIES
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -                         UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          UNSURE     RTXM191-400 TRANSCEIVER MODULE




                                                            Page 24 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 26 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 25 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 27 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A86- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 26 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 28 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 27 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 29 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A0A- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A56- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A86PH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A10- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A10BH- -              UNSURE      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                  Page 28 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 30 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE        0231A27NH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210235A25- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A25NX- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --               FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -              FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                  Page 29 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 31 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT      0231A81W - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A0BS - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0235A24UH- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936B- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A43- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A81W - -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      0231A936H- -                        FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A0AO1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A0AO1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A0AO1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A0AO1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A0AO1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86O1 COSMETIC PROBLEM        UNSURE      S5500 SERIES
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A86- -                        UNSURE      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT      210231A0A- -                        UNSURE      10GBASE-R-XFP




                                                            Page 30 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 32 of 136
                                              DEF0000042 ‐ DEF0000545



LS-7510E ROUTING SWITCH 12 PORTS    0235A25NX- -                        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NX- -                        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NX- -                        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NX- -                        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NX- -                        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NX- -                        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS             O1 COSMETIC PROBLEM        UNSURE      S7510E
LS-7510E ROUTING SWITCH 12 PORTS    0235A25NXO1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                        UNSURE      S7510E
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25O1 COSMETIC PROBLEM        UNSURE      S7510E
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43O4 DAMAGE                  UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43- -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43- -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43- -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   0231A81W - -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43- -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43O4 DAMAGE                  UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43- -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS   210231A43- -                        UNSURE      SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM                       --                         UNSURE      REDUNDANT POWER SYSTEM
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                        UNSURE      FLATPACK 1500 48V




                                                                   Page 31 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 33 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   210235A25- -                         UNSURE     N/A (FAN)
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W O4 DAMAGE                   UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               210231A81- -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               210231A81- -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               210231A81- -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               210231A81- -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
1400W AC POWER SUPPLY               0231A81W - -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81O3 DEFECT (DOES NOT POWER U UNSURE     PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -                         UNSURE     PSR1400-A




                                                                   Page 32 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 34 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   210231A81- -        UNSURE          PSR1400-A
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                             -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE                    -          NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM




                                                   Page 33 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 35 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM




                                                   Page 34 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 36 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM




                                                   Page 35 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 37 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM




                                                   Page 36 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 38 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM




                                                   Page 37 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 39 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM




                                                   Page 38 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 40 of 136
                                              DEF0000042 ‐ DEF0000545



GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 100CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
                                    -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
GENERIC CHASSIS/ENCLOSURE           -                   NON-CATALOGED   S5500-SI LOCAL CONNECTION CX4 CABLE 50CM
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE               --                  NONCAT          S5500-SI 2-PORT 10 GIGABIT XFP MODULE




                                                   Page 39 of 135
                        Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 41 of 136
                                                  DEF0000042 ‐ DEF0000545



10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                   --                  NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE




                                                       Page 40 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 42 of 136
                                               DEF0000042 ‐ DEF0000545



10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
10 GIGABIT XFP MODULE                 --                 NONCAT      S5500-SI 2-PORT 10 GIGABIT XFP MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE




                                                    Page 41 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 43 of 136
                                               DEF0000042 ‐ DEF0000545



4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                 NONCAT      4GBE-WAN HIM A6600 MODULE




                                                    Page 42 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 44 of 136
                                               DEF0000042 ‐ DEF0000545



4 PORT 4GBPS ETHERNET INTERFACE MOD   --                           NONCAT     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                           NONCAT     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                           NONCAT     4GBE-WAN HIM A6600 MODULE
4 PORT 4GBPS ETHERNET INTERFACE MOD   --                           NONCAT     4GBE-WAN HIM A6600 MODULE
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1/2 COSMETIC PROBLEM, MISSINNONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E




                                                             Page 43 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 45 of 136
                                                DEF0000042 ‐ DEF0000545



SECPATH F1000-E VPN FIREWALL          O1/2 COSMETIC PROBLEM, MISSINNONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
SECPATH F1000-E VPN FIREWALL          O1 COSMETIC PROBLEM          NONCAT     SECPATH F1000-E
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE




                                                             Page 44 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 46 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 45 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 47 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1/3 COSMETIC PROBLEM, DEFECNONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                          Page 46 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 48 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1/3 COSMETIC PROBLEM, DEFECNONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE




                                                          Page 47 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 49 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 48 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 50 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 49 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 51 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE




                                                         Page 50 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 52 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 51 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 53 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE




                                                         Page 52 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 54 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE




                                                          Page 53 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 55 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 54 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 56 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 55 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 57 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
10 GIGABIT XFP MODULE              --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES




                                                         Page 56 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 58 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE




                                                         Page 57 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 59 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE




                                                         Page 58 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 60 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1/3 COSMETIC PROBLEM, DEFECNONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                          Page 59 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 61 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                         Page 60 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 62 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                     Page 61 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 63 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 62 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 64 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 63 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 65 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES




                                                         Page 64 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 66 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                         Page 65 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 67 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                     Page 66 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 68 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 67 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 69 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1/4 COSMETIC PROBLEM, DAMAGNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1/4 COSMETIC PROBLEM, DAMAGNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O4 DAMAGE                   NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES




                                                          Page 68 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 70 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O4 DAMAGE                  NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                         Page 69 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 71 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE




                                                  Page 70 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 72 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES




                                                         Page 71 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 73 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE




                                                             Page 72 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 74 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE




                                                         Page 73 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 75 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1/3 COSMETIC PROBLEM, DEFECNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                          Page 74 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 76 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 75 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 77 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1/4 COSMECTIC PROBLEM, DAMANONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES




                                                             Page 76 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 78 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 77 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 79 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR     FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                           NONCAT     10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                           NONCAT     10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                           NONCAT     SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT     S5500 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT     RTXM191-400 TRANSCEIVER MODULE




                                                             Page 78 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 80 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 79 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 81 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 80 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 82 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 81 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 83 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                            Page 82 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 84 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                         Page 83 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 85 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 84 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 86 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 85 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 87 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                  NONCAT      MXPD-243S TRANSCEIVER MODULE




                                                     Page 86 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 88 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 87 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 89 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                         Page 88 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 90 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES




                                                         Page 89 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 91 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 90 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 92 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES




                                                            Page 91 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 93 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O4 DAMAGE                  NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      10GBASE-R-XFP




                                                            Page 92 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 94 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE




                                                         Page 93 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 95 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE




                                                         Page 94 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 96 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
SECPATH F1000-E VPN FIREWALL          --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1/3 COSMETIC PROBLEM, DEFECNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                             Page 95 of 135
                      Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 97 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES




                                                            Page 96 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 98 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                         NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 97 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 99 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                  Page 98 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 100 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                  Page 99 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 101 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES




                                                         Page 100 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 102 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                         Page 101 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 103 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 102 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 104 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE




                                                  Page 103 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 105 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 104 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 106 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE




                                                  Page 105 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 107 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE




                                                         Page 106 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 108 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1/2/3 COSMETIC PROBLEM, MISSNONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES




                                                          Page 107 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 109 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE




                                                         Page 108 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 110 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                         NONCAT       10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES




                                                         Page 109 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 111 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
SECPATH F1000-E VPN FIREWALL          --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT       10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE




                                                            Page 110 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 112 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                         Page 111 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 113 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 112 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 114 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 113 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 115 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 114 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 116 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE




                                                         Page 115 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 117 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5500 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES




                                                         Page 116 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 118 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES




                                                         Page 117 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 119 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1/2 COSMETIC PROBLEM, MISSINNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES




                                                          Page 118 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 120 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                         NONCAT       10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O4 DAMAGE                  NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
SECPATH F1000-E VPN FIREWALL          --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S5120 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE




                                                            Page 119 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 121 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
SECPATH F1000-E VPN FIREWALL          --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1/3 COSMETIC PROBLEM, DEFECNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE




                                                            Page 120 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 122 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1/4 COSMETIC PROBLEM, DAMAGNONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES




                                                         Page 121 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 123 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1/3 COSMETIC PROBLEM, DEFECNONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
SECPATH F1000-E VPN FIREWALL          --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               O1/2 COSMETIC PROBLEM, MISSINNONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT               O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES




                                                             Page 122 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 124 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SXP3101LX-H2 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                           NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                           NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1/2 COSMETIC PROBLEM, MISSINNONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                           NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM          NONCAT      S3600 SERIES




                                                          Page 123 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 125 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                          NONCAT      SALIENCE VL-PLUS
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      10GBASE-R-XFP
GENERIC NETWORK PRODUCT            --                          NONCAT      10/100/1000BASE-T+1000BASE-X-SFP
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5500 SERIES
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1/3 COSMETIC PROBLEM, DEFECNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 124 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 126 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 125 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 127 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                  NONCAT       RTXM191-400 TRANSCEIVER MODULE




                                                  Page 126 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 128 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM        NONCAT       S3600 SERIES




                                                         Page 127 of 135
                  Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 129 of 136
                                             DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          FINISR      FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1/3 COSMETIC PROBLEM, DEFECNONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S3600 SERIES
GENERIC NETWORK PRODUCT            O1 COSMETIC PROBLEM         NONCAT      S5120 SERIES
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      S5500 2-PORT 10GE ETHERNET LOCAL CONNECTION MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT            --                          NONCAT      LTD1302-BC TRANSCEIVER MODULE




                                                         Page 128 of 135
                     Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 130 of 136
                                                DEF0000042 ‐ DEF0000545



GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       MXPD-243S TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         FINISR       FTLX1412D3BCL-HC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       LTD1302-BC TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
GENERIC NETWORK PRODUCT               --                         NONCAT       RTXM191-400 TRANSCEIVER MODULE
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS      O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS




                                                            Page 129 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 131 of 136
                                               DEF0000042 ‐ DEF0000545



LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
LS-7510E ROUTING SWITCH 12 PORTS     O1 COSMETIC PROBLEM        NONCAT       S7510E ROUTING SWITCH 12 PORTS
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM 1000 UNITS    -                          UNSURE       SWITCHING MODE POWER SUPPLY
REDUNDANT POWER SYSTEM               -                          UNSURE       REDUNDANT POWER SYSTEM
REDUNDANT POWER SYSTEM               -                          UNSURE       REDUNDANT POWER SYSTEM
REDUNDANT POWER SYSTEM               -                          UNSURE       REDUNDANT POWER SYSTEM
REDUNDANT POWER SYSTEM               -                          UNSURE       REDUNDANT POWER SYSTEM
REDUNDANT POWER SYSTEM               -                          UNSURE       REDUNDANT POWER SYSTEM
REDUNDANT POWER SYSTEM               -                          UNSURE       REDUNDANT POWER SYSTEM
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                          UNSURE       S5510 150W AC POWER SUPPLY MODULE




                                                           Page 130 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 132 of 136
                                               DEF0000042 ‐ DEF0000545



150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE




                                                    Page 131 of 135
                    Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 133 of 136
                                               DEF0000042 ‐ DEF0000545



150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
                                     -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
                                     -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
                                     -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY                -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE




                                                    Page 132 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 134 of 136
                                              DEF0000042 ‐ DEF0000545



150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
150 WATT POWER SUPPLY               -                   UNSURE       S5510 150W AC POWER SUPPLY MODULE
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   O4 DAMAGE           UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V




                                                   Page 133 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 135 of 136
                                              DEF0000042 ‐ DEF0000545



1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               O4 DAMAGE           UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   O4 DAMAGE           UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A




                                                   Page 134 of 135
                   Case 1:16-cv-10386-LTS Document     317-3 Filed 03/16/20 Page 136 of 136
                                              DEF0000042 ‐ DEF0000545



1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       FLATPACK 1500 48V
1400W AC POWER SUPPLY               -                   UNSURE       PSR1400-A
GENERIC POWER EQUIPMENT/ACCESSORY   -                   UNSURE       N/A (FAN)
GENERIC SOFTWARE                    -                   NONCAT       IMC 5000 NODE LICENSE
GENERIC SOFTWARE                    -                   NONCAT       IMC, USER ASESS MANAGER COMPONENT ENGLISH EDITION
GENERIC SOFTWARE                    -                   NONCAT       IMC WSM 500 AP LICENSE
GENERIC SOFTWARE                    -                   NONCAT       IMC STANDARD EDITION PLATFORM (100 NODES) LICENSE
GENERIC SOFTWARE                    -                   NONCAT       SECCENTER MODULE, NSQMIFWM0, FIREWALL MANAGER, SOF




                                                   Page 135 of 135
